Shulman, Judge.
Following his conviction for theft by taking, appellant directed his appointed counsel to appeal the judgment entered on the jury’s verdict. A notice of appeal was timely filed. Thereafter, counsel filed a motion to withdraw, stating that he has conscientiously examined the transcript and record of this case and is of the opinion that the appeal is wholly frivolous.
"The Supreme Court held in Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), and those requirements have been met here. As required by Anders and Bethay, supra, we have also examined the record and transcript of the [trial] to determine whether the appeal is, in fact, frivolous, and we conclude that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. [Cit.]” Corn v. State, 142 Ga. App. 361, 362 (235 SE2d 687).

Appeal dismissed.


Bell, C. J., and Birdsong, J., concur.